



Exhibit 10.1
luluwordmark.jpg [luluwordmark.jpg]
Private & Confidential
This Agreement is dated for reference as of September 10, 2018.
To:    Sun Choe
Re:    Executive Employment Agreement
Dear Sun:
This Agreement contains the terms and conditions of our offer of employment in
the position of Chief Product Officer. This Agreement will take effect as of the
Effective Date and will continue until terminated in accordance with its terms.
It is a condition of this offer that you remain eligible to work in the United
States for the duration of your employment with the Company, including, if
applicable, approval of your authorization to work in the United States. This
offer is also contingent on your agreement to the terms and conditions set forth
herein, including execution and the enclosed Schedules.
If you accept employment on the terms and conditions set out below, please
execute this Agreement where indicated.
ARTICLE 1 - INTERPRETATION
1.01
Definitions

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:
"Affiliate" in this Agreement shall mean lululemon athletica canada inc.,
lululemon usa inc., each direct and indirect subsidiary of the Company and any
other entities identified, including joint ventures and franchises, in which the
Company has an interest.
"Agreement" means this agreement, including its recitals and schedules, as
amended in writing from time to time in accordance with Section 6.05.
"Base Salary" has the meaning attributed to such term in Section 3.01.
"Board" means the board of directors of the Company or its Affiliates.
"Bonus Plan" means the Company's Executive Bonus Plan as amended by the Company
from year to year.
"Cause" shall mean: (a) conviction or entry of a plea of nolo contendere for
embezzlement, misappropriation, fraud, dishonesty, unethical business conduct,
breach of fiduciary duty, or moral turpitude, or any other felony or serious
misdemeanor crime; (b) your inability (other than due to a Disability) or
refusal to perform your duties hereunder; (c) your failure to follow reasonable
directions from the persons to whom you report; (d) your use of alcohol or use
of illegal drugs, interfering with performance of your obligations under this
Agreement; (e) your commission of any willful or intentional act which injures
or could reasonably be expected to injure the reputation, business or business
relationships of Company, its Affiliates, or yourself or other employees of
Company or its Affiliates; (f) your willful disregard or violation of Company’s
written policies regarding harassment or discrimination, or any other material
violation of Company’s written policies as in effect from time to time; (g) your
gross negligence or willful misconduct in the performance of the your duties or
with regard to the assets, business or employees of Company, including without
limitation theft or embezzlement by you with respect to Company or any
Affiliate; (h) your material breach of this Agreement; (i) your unauthorized use
or disclosure of Proprietary Information or Confidential Information; or (j)
your breach of any confidentiality agreement, fiduciary duties or duty of
loyalty.





--------------------------------------------------------------------------------





"Company" means lululemon athletica inc.
"Compensation Committee" means the compensation committee of the Board.
"Confidential Information" means information disclosed to or known by the
Executive as a consequence of or through the Executive’s employment with the
Company about the Company’s or any of its Affiliates’ products, operations,
research, processes or services, including but not limited to all information
relating to research, development, inventions, copyrights, patents, industrial
designs, licenses, manufacture, production, distribution, purchasing,
accounting, financing, engineering, marketing, merchandising, selling, and other
technical or business information or trade secrets of the Company or any of its
Affiliates, or about any of the Company’s or any of its Affiliates’ customers,
suppliers, vendors or business affiliates and also includes any information that
the Company has received from others that the Company is obligated to treat as
confidential or proprietary, but Confidential Information does not include
information which is or becomes generally available to the public through no
fault of the Executive or which the Executive can establish, through written
records, was in the Executive’s possession prior to its disclosure to the
Executive as a result of the Executive’s work for the Company.
"Effective Date" of this Agreement means September 20, 2018.
"Executive" means Sun Choe.
"Plan" means the Company’s 2014 Equity Incentive Plan, as amended or replaced
from time to time.
"Restrictive Covenant Agreement" has the meaning attributed to such term in
Section 4.06.
"Termination Date" shall be the Executive’s last day of employment unless
otherwise agreed in writing by the Company and the Executive.
ARTICLE 2 - EMPLOYMENT
2.01
Employment

(1)    Subject to the terms and conditions of this Agreement, the Company will,
commencing on the Effective Date, employ the Executive in the position of
Executive Vice President, Chief Product Officer, on the terms and conditions set
out herein.
(2)    The Executive will report to Chief Executive Officer.
(3)    The Executive shall perform duties and responsibilities as are normally
provided by a Chief Product Officer of a corporation in a business and of a size
similar to the Company and such other duties and responsibilities as may
reasonably be assigned from time to time by the Chief Executive Officer, subject
always to the control and direction of the Chief Executive Officer.
(4)    As part of the Executive’s job duties, the Executive is responsible for
merchandising and product creative teams. In addition, at least on an interim
basis, the Whitespace and product development teams will report into the
Executive as the Chief Product Officer role until the Company notifies the
Executive otherwise. The Executive’s Base Salary contemplates such interim job
responsibilities and the Executive shall not earn any additional compensation;
however, should either or both of the Whitespace or product development teams be
moved out from under the Chief Product Officer, the Executive’s Base Salary will
remain the same and the applicable change will not be considered a dimunation of
duties for purposes of this Agreement or otherwise.
2.02
At-Will Employment

The term of this Agreement and the Executive’s employment under this Agreement
is at-will, which means that either the Company or the Executive may terminate
this Agreement with or without notice, at any time, with or without reason,
subject to termination in accordance with the terms of this Agreement.





--------------------------------------------------------------------------------





2.03
Place of Employment

(1)    The Executive will perform the Executive’s duties and responsibilities
for the Company in Los Angeles, California.
(2)    The Executive acknowledges that the performance of the Executive’s duties
and responsibilities will necessitate frequent travel to other places, including
travel to the Company’s Store Support Centre in Vancouver, British Columbia.
ARTICLE 3 - REMUNERATION AND BENEFITS
3.01
Base Salary

The Company will pay the Executive a base salary (the "Base Salary") in the
amount of USD $620,000 per annum, payable in accordance with the Company’s usual
payroll practices and dates, and subject to applicable withholdings and
deductions.
3.02
Bonus

The Executive will be eligible to receive an annual bonus pursuant to the terms
and conditions of the Bonus Plan. The Executive’s bonus target under the Bonus
Plan shall be seventy five percent (75%) of Base Salary. The Executive will not
earn the Bonus until the date such Bonus is paid out. For the sake of clarity,
if Executive’s employment with the Company separates any time before Bonuses are
paid out, Executive is not entitled to such Bonus. The Bonus shall be subject to
the Company’s sole discretion.
3.03
Incentives

(1)    As an employee of the Company, you will be eligible for annual equity
awards as determined by the Compensation Committee of the Board, in its sole
discretion. These potential equity awards currently consist of stock options,
restricted share units, and performance share units.
(2)    The Executive will also be eligible to participate in the Company’s
employee share purchase plan, subject to the terms and conditions of such plan.
3.04
Benefits

The Executive will be entitled to participate in applicable employee benefit
plans as are in effect from time to time, subject to and in accordance with the
terms and conditions of such plans.
3.05
Fund Your Future Program

The Company offers opportunities to contribute to a long term savings plan and
to purchase Company stock via payroll deduction. If you are eligible to
participate, the Company matches employee contributions in accordance with the
plan provisions. Please review the applicable plans as eligibility and
enrollment requirements vary. The Company reserves the right to alter these
programs in whole or in part at any time without advance notice.
3.06
Plan documents and right to change

(1)    Some of the compensation and benefit plans and programs referred to in
this offer are governed by insurance contracts and other plan or policy
documents, which will in all cases govern.
(2)    The Company reserves the right to amend, change or terminate any or all
of its plans, programs, policies and benefits at any time for any reason without
notice to the Executive, including without limitation bonus, commission,
benefit, or compensation plans and programs.
3.07
Vacation

The Executive will be entitled to four (4) weeks paid vacation each year, or 160
hours of vacation, which will accrue on a prorated basis starting on the first
day of employment at the Executive’s Base Salary rate. The Executive’s vacation





--------------------------------------------------------------------------------





will be capped at six (6) weeks, or 1.5 times Executive’s annual accrual rate,
which means that Executive shall not earn or accure any additional vacation once
Executive’s vacation accrual amount reaches the cap until Executive uses some of
Executive’s vacation. The Executive will take such vacation at times having
regard to the best interests of the Company, and any vacation may not be taken
without supervisor approval.
3.08
Expenses

The Company will reimburse the Executive for all reasonable out-of-pocket
business expenses properly incurred by the Executive in the course of the
Executive’s employment with the Company, in accordance with the Company’s
expense reimbursement policy in effect as at the date the Executive incurs any
such expenses. The Executive will provide the Company with appropriate
statements and receipts verifying such expenses as the Company may require.
3.09
409A

Any reimbursement of expenses or in kind benefits the Executive is entitled to
receive shall, to the extent subject to Section 409A of the Internal Revenue
Code, be subject to the following: (a) such reimbursements be paid no later than
the last day of Executive’s taxable year following the taxable year in which the
expense was incurred, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits to be provided, during any taxable year of Executive shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year of Executive and (c) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit. The Company shall pay any "Gross Up Amounts" to
which the Executive is entitled pursuant to the Executive Relocation Addendum no
later than the last day of Executive’s taxable year following the taxable year
in which Executive remits the applicable tax.
ARTICLE 4 - EXECUTIVE’S COVENANTS
4.01
Full Time Service

The Executive will devote all of the Executive’s time, attention and effort to
the business and affairs of the Company, will well and faithfully serve the
Company and will use the Executive’s best efforts to promote the interests of
the Company and its Affiliates. The Executive will not engage in other
employment or consulting work while employed by the Company.
4.02
Duties and Responsibilities

In the performance of the Executive’s duties, the Executive agrees to give the
Company the full benefit of the Executive’s knowledge, expertise, skill and
ingenuity and to exercise the degree of care, diligence and skill that a prudent
executive would exercise in comparable circumstances. The Executive shall
fulfill all fiduciary obligations.
4.03
Policies, Rules and Regulations

The Executive will be bound by and will faithfully observe and abide by all of
the policies, rules and regulations of the Company from time to time in force
which are applicable to senior executives of the Company and which are brought
to the Executive’s notice or of which the Executive should reasonably be aware
including but not limited to the Company’s Code of Business Conduct.
4.04
Conflict of Interest

(1)    The Executive will not, during the Executive’s employment with the
Company, engage in any business, enterprise or activity that is contrary to or
detracts from the due performance of the business of the Company or the
Executive’s duties.
(2)    The Executive will refrain from any situation in which the Executive’s
personal interest conflicts or may appear to conflict with the Executive’s
duties to the Company or the interests of the Company. The Executive agrees that
if there is any doubt in this respect, the Executive will inform the CEO and
obtain written authorization.
4.05
Business Opportunities

During the Executive’s employment, the Executive will communicate to the Company
all knowledge, business and customer contacts and any other information that
could concern or be in any way beneficial to the business of the





--------------------------------------------------------------------------------





Company so long as Executive does not violate any agreement with a prior
employer and subject to Section 4.07. Any such information communicated to the
Company as aforesaid will be and remain the property of the Company
notwithstanding any subsequent termination of the Executive’s employment.
4.06
Restrictive Covenants

The Executive agrees to be bound by the terms and conditions of the Restrictive
Covenant Agreement (the "Restrictive Covenant Agreement") between the Company
and the Executive, a copy of which is attached to this Agreement as Schedule A
and is incorporated by reference and deemed to be a part of this Agreement.
4.07
Pre-existing Obligations

The Executive is hereby requested and directed by the Company not to disclose
confidential or proprietary information of any kind belonging to the Executive’s
former employer or any other person. The Company is not employing the Executive
to obtain the confidential information business information, intellectual
property or business opportunities of the Executive’s former employer or any
other person. The Executive also affirms that the Executive is not subject to
any pre-existing obligations, contracts or agreements that would prevent or
detract from the Executive’s ability to comply with this Agreement.
4.08
Anti-bribery

During the Executive’s on-boarding and as a condition of employment, the
Executive will be required to read and comply with the Company’s Handbook. The
Handbook provides additional details regarding the Executive’s employment,
employee discounts, personal accountability, integrity (regarding hours worked),
yoga benefits, the Code of Business Conduct (including policies related to gifts
and entertainment and prohibiting bribes) and other benefits and time off
programs. Failure to follow any of the Company’ policies may lead to immediate
termination of employment. Additional information and resources are on youlu,
which is available following the Executive’s first day of work.
4.09
Stock Ownership Guidelines

The Executive acknowledges that she has received a copy of the Company’s Stock
Ownership Guidelines and acknowledges and agrees to the Guidelines, as currently
stated and as they may be amended from time to time.
4.10
Confidential Information

(1)    The Executive acknowledges and agrees that the Executive shall not
acquire any right, title or interest in or to the Confidential Information. The
Executive also acknowledges that the Company has taken great precautions to
maintain the confidentiality of the Confidential Information and that but for
Executive’s employment with the Company, Executive would not be privy to such
Confidential Information.
(2)    At all times during and subsequent to the termination of the Executive’s
employment with the Company, the Executive:
(a)
will not use, copy or reproduce the Confidential Information except as may be
reasonably required for the Executive to perform the Executive’s duties for the
Company, and the Executive will not directly or indirectly use, disseminate or
disclose any Confidential Information for the Executive’s own benefit or the
benefit of any other person or entity;

(b)    will take all necessary precautions against unauthorized disclosure of
the Confidential Information; and
(c)    will not utilize the Confidential Information in a subsequent position
with another employer.
(3)    If the Executive is requested or ordered by law to disclose any
Confidential Information, the Executive will advise the Company forthwith of
such request or order in writing and provide to the Company all information
concerning such request or order and the opportunity for the Company to object
or intervene, prior to making any disclosure of Confidential Information.





--------------------------------------------------------------------------------





ARTICLE 5 - TERMINATION
5.01
Termination by the Company or the Executive

Consistent with the Executive’s at-will employment relationship, the Company or
the Executive may terminate the Executive’s employment with the Company at any
time, with or without notice, with or without reason. However, the Company
requests that the Executive provide at least four (4) weeks’ notice in writing
prior to the Termination Date.
5.02
Payments on Termination With or Without Cause

(1)    If the Executive’s employment with the Company is terminated by the
Company without Cause, the Executive will only be entitled to the following
payments and benefits:
(a)
Accrued Compensation. The Company will pay all wages owed to the Executive
including the Executive’s Base Salary up to the Termination Date, and any
accrued and unused vacation pay, at the Executive’s Base Salary rate in effect
at the time notice of termination is given by the Company.

(b)
Accrued Expenses. The Company will reimburse the Executive for any business
expenses reasonably incurred by the Executive up to and including the
Termination Date in accordance with the Company's normal expenses policy
applicable to the Executive at that time.

(c)
Bonus Compensation. Pursuant to Section 3.02, the Executive shall only receive a
bonus payment if Executive is employed upon date the Bonus is paid out;
otherwise, the Executive has not earned the Bonus and wil not be paid for any
Bonus.

(d)
Notice. The Executive will be entitled to fifteen months’ notice or payment of
Base Salary (at the rate in effect as of the date of termination) in lieu, or a
combination of notice and payment (the "Severance Payment") subject to the terms
herein.  The Company shall inform the Executive within fifteen (15) days whether
it will be a notice period, payment in lieu of notice, or a combination thereof
(in which case such combination shall be specified). Any payment made pursuant
to this Section 5.02(1)(d) shall be:

i.    subject to regular and statutory withholdings,
ii.    paid in equal instalments on the Company’s normal paydays, and
iii.    subject to the Executive’s execution of the Company’s separation
agreement and release.
(e)
RCA. Any amounts owing to the Executive pursuant to Section 5.02(d) shall be
forfeited if the Executive fails to comply with the Restrictive Covenant
Agreement.

(f)
Deductions. The Company may deduct from the amounts payable by it to the
Executive or for the Executive’s benefit pursuant to Section 5.02(1)(a), (b),
(c), or (d) any amounts owing to the Company by the Executive.

(g)
Fair and Reasonable. The parties agree that the provisions of Section 5.02 are
fair and reasonable and that the amounts payable by the Company to the
Executive’s benefit pursuant to Section 5.03 are reasonable.

(h)
Restricted Share Units, Performance Share Units and Stock Options. The
Executive’s rights regarding any Restricted Share Units, Performance Share Units
or stock options from the Company will be governed by the terms of the Plan and
the applicable plans, agreements policies of the Company, including without
limitation the Plan.



(i)
No Other Payments or Benefits. The terms and conditions of this Section 5.02 and
the amounts paid and the benefits provided to the Executive hereunder are all of
the amounts owed to the Executive. For the sake of clarity, the Company has no
further obligations to the Executive; however the Company and the Executive may
agree to other payments and benefits in writing. The terms and conditions of
this Section 5.02 are in full satisfaction of any payments or benefits which the
Executive may otherwise have been entitled to receive in relation to the
termination of this Agreement and the Executive’s employment hereunder pursuant
to the common law and any applicable laws, including, without limitation, any of
the Company’s programs, policies, plans, contracts or agreements, whether
written or verbal.






--------------------------------------------------------------------------------





5.03
Payments on Termination by Company for Cause

If the Executive’s employment with the Company is terminated by the Company for
Cause, the Executive will only be entitled to receive the following
compensation:
(a)
Accrued Base Salary. The Company will pay the Executive’s Base Salary accrued
but unpaid up to and including the Termination Date, including accrued vacation
pay, at the rate in effect at the time the notice of termination is given.

(b)
Accrued Expenses. The Company will reimburse the Executive for any business
expenses reasonably incurred by the Executive up to and including the
Termination Date in accordance with the Company's normal expenses policy
applicable to the Executive at that time.

(c)
Bonus Compensation. The Executive shall not receive any bonus payment whatsoever
pursuant to Section 3.02 or the Bonus Plan except such bonus which is already
earned and due to be paid up to and including the Termination Date,
notwithstanding any period following the Termination Date during which the
Executive may receive any payments or benefits under the terms of the Agreement.

(d)
Restricted Share Units, Performance Share Units and Stock Options. The
Executive’s rights regarding any Restricted Share Units, Performance Share Units
or stock options from the Company will be governed by the terms of the Plan and
the applicable plans, agreements policies of the Company, including without
limitation the Plan.



5.04
Termination Due to Disability or Death

(a)
Disability. If the Executive is prevented from performing her duties as called
for by this Agreement because of physical or mental incapacity or other
disability (a "Disability") after the Executive has been provided all legally
required leaves of absence and reasonable accommodations, then Company shall
have the right to terminate the Executive’s employment Without Cause. It is
contemplated that such termination Without Cause would generally occur if the
Executive is unable to work for more than a continuous period of twelve (12)
weeks, or for shorter periods aggregating more than ninety (90) days in any
consecutive twelve (12) month period.

(b)
Death. If the Executive’s employment shall terminate due to death, the payments
and benefits provided for in Section 5.02 shall be paid to the Executive’s
surviving spouse, if any, or otherwise to the Executive’s estate, in a single
lump sum payment within thirty (30) days of the Executive’s death, or, if
otherwise provided in an applicable employee benefit plan, in accordance with
the time and form of payment provisions of such plan, in accordance with
applicable law.

5.05
Return of Property

Upon separation of the Executive’s employment with the Company for any reason,
the Executive will deliver or cause to be delivered to the Company promptly all
books, documents, money, electronic devices, securities or other property of the
Company that are in the possession, charge, control or custody of the Executive,
without retaining any copies or records of any Confidential Information
whatsoever. The Executive will sign a certificate attesting to the return of all
Company property upon request by the Company.
5.06
Resignation as Director and Officer

Upon termination of the Executive’s employment under this Agreement for any
reason, the Executive will be deemed to have resigned as a director and officer
of all Affiliates of the Company contemporaneously with the date of termination
of the Executive’s employment for any reason and will immediately, on request of
the Company, sign forms of resignation indicating - the Executive’s resignation
as a director and officer of the Company and any Affiliates of the Company and
of any other entities of which the Executive occupies similar positions as part
of or in connection with the performance by the Executive of the duties under
this Agreement, if applicable.
5.07
No Termination Claims






--------------------------------------------------------------------------------





Upon any termination of the Executive’s employment by the Company in compliance
with this Agreement or upon any termination of the Executive’s employment by the
Executive, the Executive will have no action, cause of action, claim or demand
against the Company, its Affiliates, any related or associated corporations or
any other person as a consequence of such termination.
5.08
Provisions which Operate Following Termination

Notwithstanding any termination of the Executive’s employment under this
Agreement for any reason whatsoever and with or without cause, all provisions of
this Agreement necessary to give efficacy thereto, including without limitation
the Restrictive Covenant Agreement attached as Schedule A and Section 4.09, will
continue in full force and effect following such termination.
ARTICLE 6 - MISCELLANEOUS
6.01
Deductions

The Company will deduct all statutory deductions and any amounts authorized by
the Executive from any amounts to be paid to the Executive under this Agreement.
6.02
Entire Agreement

This Agreement, including the Schedules to this Agreement, constitutes the
entire agreement between the parties with respect to the subject matter of this
Agreement and cancels and supersedes any prior understandings and agreements
between the parties, whether oral or written, with respect to the subject matter
of this Agreement and any rights which the Executive may have by reason of any
such prior agreements. There are no representations, warranties, forms,
conditions, undertakings or collateral agreements, express, implied or statutory
between the parties other than as expressly set forth in this Agreement.
6.03
Severability

If any provision of this Agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability will attach only to
such provision or part of such provision and the remaining part of such
provision and all other provisions of this Agreement will continue in full force
and effect. The parties further agree to allow a court to revise or replace such
void or unenforceable provisions of this Agreement with valid and enforceable
provisions which will achieve, to the extent possible, the economic, business
and other purposes of the void or unenforceable provisions.
6.04
Amendments and Waivers

No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by both of the parties. No waiver of any breach of any
provision of this Agreement will be effective or binding unless made in writing
and signed by the party purporting to give the same and, unless otherwise
provided in the written waiver, will be limited to the specific breach waived.
No failure or neglect of either party hereto in any instance to exercise any
right, power or privilege hereunder or under law shall constitute a waiver of
any other right, power or privilege or of the same right, power or privilege in
any other instance. The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either party hereto (or
by its successor), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.
6.05
Notices

Any demand, notice or other communication to be given in connection with this
Agreement must be given in writing and will be given by personal delivery, by
registered mail, or by electronic means of communication addressed to the
recipient as follows:





--------------------------------------------------------------------------------





To the Company:
lululemon athletica inc.
1818 Cornwall Avenue
Vancouver, BC
V6J 1C7
Attention: SVP, General Counsel
To the Executive:
Sun Choe
or such other address, individual or electronic communication number as may be
designated by notice given by either party to the other.
6.06
Equitable Remedies/Injunctive Relief

The Executive acknowledges that the services to be furnished hereunder and the
rights granted to the Company herein are of a special, unique, extraordinary,
artistic, and intellectual character which gives them a peculiar value, the loss
of which cannot reasonably be compensated for in damages in an action at law;
accordingly, the breach by the Executive of any of the provisions of this
Agreement will cause the Company irreparable injury and damage, that could not
be adequately compensated for solely by monetary award. The Company shall be
entitled, as a matter of right and without further notice to the Executive, to
seek and obtain an injunction, temporary restraining order, or other equitable
relief in connection with any breach of this Agreement by the Executive, without
the posting of bond or any other security, or without the need to prove monetary
damages. This right to seek and obtain injunctive relief shall be in addition to
and not in lieu of any other rights and remedies which the Company may have,
whether at law or in equity, or for damages or otherwise. The Company shall be
entitled to seek preliminary injunctive relief pursuant to the rights in this
Section in any court of competent jurisdiction. The parties agree that the
provisions of this Agreement, which includes the Schedules to this Agreement,
shall be specifically enforceable, and that in addition to any other rights
which the Company may have at law or in equity, the Company shall be entitled to
obtain a restraining order and/or an injunction to prevent violation by the
Executive of any provision of this Agreement. If the Company prevails at
obtaining any preliminary or permanent injunctive or equitable relief, the
Executive shall indemnify the Company for all attorneys’ fees and costs related
with seeking such injunctive or equitable relief. The provisions of this
Agreement and the Schedules are of tremendous value to the business of the
Company, and were and are a material consideration to the continued employment
of the Executive; and without the protection of this Agreement, the Company
would be unable to divulge to the Executive the information necessary to enable
the Executive to perform the Executive’s duties hereunder and otherwise create
the opportunity for the Executive to enhance the Executive’s career.
6.07
Arbitration Agreement

The Executive agrees to be bound by the terms and conditions of the Arbitration
Agreement (the "Arbitration Agreement") between the Company and the Executive, a
copy of which is attached to this Agreement as Schedule B and is incorporated by
reference and deemed to be a part of this Agreement.
6.08
Successors and Assigns

This Agreement will be binding upon the Executive’s heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company, its successors and its assigns. The Company may assign this
Agreement in its discretion, including all licenses granted to the Company
hereunder.
6.09
Governing Law and Venue

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without regard to conflicts of laws. The
Company and the Executive each irrevocably consent to the exclusive personal
jurisdiction of the federal courts located in Delaware, as applicable, for any
matter arising out of or relating to this Agreement, except that in actions
seeking to enforce any order or any judgment of the federal or state courts
located in Delaware, or with respect to matters arising out of Section 6.07,
personal jurisdiction will be nonexclusive.  Executive further agrees and
understands that the State of Delaware has a substantial relationship to the
parties and to the transaction.
6.10
Voluntary and Knowing






--------------------------------------------------------------------------------





The Executive acknowledges that the Executive has had the opportunity to
negotiate this Agreement and is entering this Agreement voluntarily. The
Executive also acknowledges that it was recommended to the Executive by the
Company that the Executive obtain independent legal advice before executing this
Agreement and that the Executive has been afforded an opportunity to do so.


Yours truly,
lululemon athletica inc.
By:
/s/  CALVIN MCDONALD
 
 
 
Calvin McDonald, Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/  SUN CHOE
 
 
 
Sun Choe
 
 
 
 
 
 
 
 
 
 
September 18, 2018
 
 
Date
 
 






